UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 10-Q/A Amendment No. 1 (Mark one) þ QuarterlyReport under Section 13 or 15(d) of the SecuritiesExchange Act of 1934 For the quarterly period June 30, 2012 Transition Report under Section 13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission file number 333-127389 WEBTRADEX INTERNATIONAL CORPORATION [Missing Graphic Reference] (Exact name of registrant as specified in its charter) Nevada Applied for (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 47 Avenue Road, Suite 200 Toronto, ON Canada M5R 2G3 [Missing Graphic Reference] (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (416) 929-1806 Indicate by check mark whether the issuer (1) has filed all reportsrequired to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ No  Indicate by check mark whether the registrant is an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer  Accelerated filer  Non-accelerated filer  Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes þ No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of August 3, 2012,there wereapproximately 15,510,000shares of the Issuer's common stock, par value $0.001 per share outstanding. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A amends the Quarterly Report on Form 10-Q of Webtradex International Corporation, for the quarterly period ended June 30, 2012, originally filed with the Securities and Exchange Commission on August 13, 2012. This amendment is being filed solely to furnish Exhibit 101 to the Form 10-Q within the 30-day grace period provided by Rule 405 of Regulation S-T. Included as Exhibit 101 to this report is the following information formatted in XBRL (eXtensible Business Reporting Language) interactive data files: (i) the unaudited Consolidated Balance Sheets as of June 30, 2012 and audited Consolidated Balance Sheets as of March 31, 2012, (ii) the unaudited Consolidated Statements of Operations and Comprehensive Loss for the three months ended June 30, 2012 and 2011, (iii) the unaudited Consolidated Statements of Cash Flows for the three months ended June 30, 2012 and 2011, and (iv) the unaudited Notes to Condensed Consolidated Financial Statements. No other changes have been made to the Form 10-Q, and this Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect any subsequent events occurring after the original filing date of the Form 10-Q or modify or update any other disclosure made in the Form 10-Q. ITEM 6. EXHIBITS. The following exhibits are filed as part of this report or incorporated by reference: Exhibit No. Description Asset Purchase Agreement, incorporated herein by reference to Form 8-K filed on July 19, 2012*. Certification of the Chief Executive and Financial Officer pursuant to Section 302 of Sarbanes-OxleyAct of 2002.* Certification of the Chief Executive and Financial Officer pursuant to Section 906 of Sarbanes-Oxley Act of 2002.* 101.INS XBRL Instance Document ** 101.SCH XBRL Schema Document ** 101.CAL XBRL Calculation LinkbaseDocument** 101.DEF Definition Linkbase Document ** 101.LAB XBRL Label Linkbase Document ** 101.PRE XBRL Presentation Linkbase Document** *Previously filed. ** Furnished herewith. SIGNATURE Pursuantto therequirementsofSection13 or 15(d) of theSecurities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Webtradex International Corporation By:/s/ Kam Shah Kam Shah Chief Executive Officer, President and Chairman of the Board* Date:September 19, 2012 *Kam Shah hassignedboth onbehalfof theregistrantas a duly authorized officer and as the Registrant's principal accounting officer.
